Citation Nr: 0738566	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order 
to reopen the appellant's claim for service connection for 
the veteran's cause of death. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1979 to November 1990.  He had 
prior unverified service in excess of eight years, eleven 
months.  The veteran died in December 1997.

By rating action in June 2003, of the Winston-Salem, North 
Carolina, Regional Office (RO) denied service connection for 
the cause of the veteran's death.  The appellant and her 
representative were notified of this decision and did not 
perfect a timely appeal.

This matter comes to the Board on appeal from a February 2005 
rating decision by the Winston-Salem, North Carolina, RO of 
the Department of Veterans Affairs (VA), which continued the 
previous denial of the appellant's claim of entitlement to 
service connection for the veteran's cause of death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for whether new and 
material evidence was received to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death, even though such action will, regrettably, 
further delay an appellate decision in this claim.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

Information concerning the VCAA was provided to the appellant 
by the RO in correspondence dated in November 2004, December 
2004, and July 2005.  These letters notified the appellant of 
VA's responsibilities in obtaining information to assist in 
completing her claim, identified the appellant's duties in 
obtaining information and evidence to substantiate her claim, 
and requested that she send in any evidence in her possession 
that would support her claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, a review of the VCAA notice letters dated in 
November 2004, December 2004, and July 2005 shows the RO 
failed to discuss the bases for the denial in the prior June 
2003 rating decision and did not provide notice that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

During the pendency of this appeal, the Court also issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO should also include corrective 
VCAA notice to the appellant that 
explains what constitutes new and 
material evidence and specifically 
identify the type of evidence necessary 
to satisfy the element of the underlying 
claim which was found insufficient in the 
previous June 2003 denial, in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO must readjudicate the issue of 
whether new and material evidence was 
received to reopen a claim for 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
issue a SSOC to the appellant and her 
representative that shows consideration 
of all additional pertinent evidence.  
The appellant and her representative 
should be given an opportunity to 
respond.  Thereafter, the claim should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



